Christ, Brennan, Hopkins and Benjamin, JJ., concur; Beldoek, P. J. concurs in the dismissal of the appeal from the order, but dissents as to the appeal from the judgment and votes to affirm, the judgment, with the following memorandum: Defendant was charged with attempted grand larceny *687in the first degree. On March 6, 1964 he pleaded guilty to the reduced charge of attempted grand larceny in the second degree. On May 22, 1964, the date of sentencing, defendant sought leave to withdraw his plea of guilty. The application was denied and defendant now claims that this constituted an abuse of discretion. At the time defendant pleaded guilty he acknowledged his guilt in response to a direct question to that effect. A close reading of the record clearly demonstrates that defendant’s application to withdraw his guilty plea was not predicated upon any claim of innocence but, on the contrary, was motivated solely by his belief that he would receive a harsher sentence than he originally anticipated. Under such circumstances, and “in light of the admissions made by the defendant at the time of the taking of the plea, the absence of any claim of innocence or that the plea of guilty was induced by fraud or coercion, and the failure on this appeal to advance any good reason why the application should have been granted” (People v. Wright, 20 A D 2d 857, 858), I conclude that there was no improvident exercise of discretion in denying the motion to withdraw the plea.